*346Dissenting Opinion by
Mr. Justice Bell:
This Court has said countless times that a person is guilty of contributory negligence as a matter of law if he fails to see what could and should have been seen if he had looked. Expressed in other words, a person cannot walk or drive blindly — if he does and is injured, he is guilty of contributory negligence as a matter of law.
Plaintiff was walking along a sidewalk; she was carrying bags or bundles in her arms in such a fashion that she could not see anything on the pavement in front of her “for about ten feet”. She did not stop to look if the sidewalk was clear, or move the bundles so that she could see what was in her path, or turn sideways in order to see if there was anything on the sidewalk. In broad daylight she rounded the corner of a store, took one step and then fell over a metal rain-spout guard which had broken and fallen on to the sidewalk. It was one and a half feet long, one foot high and one foot wide. As this Court said in Bilger v. Great Atlantic & Pacific Tea Company, 316 Pa. 540, 543, 175 A. 496; “It is well settled that one who fails to notice an obviously dangerous condition on a sidewalk and is injured thereby is contributorily negligent as a matter of law.” It is difficult, if not impossible, to imagine a clearer, stronger case of contributory negligence !
In Druding v. Philadelphia, 374 Pa. 202, 204, 97 A. 2d 365, the Court said: “ ‘What this court stated in Bailey v. Alexander Realty Co., 342 Pa. 362, 20 A. 2d 754, applies to the instant case: “. . . When an individual can assure his own safety by the use of his senses, he must do so or abide the consequences of his carelessness. . . . The duty of availing oneself of one’s senses, for self-protection can seldom be breached with physical impunity and never with legal sanction. . . . *347The rule that a victim cannot recover damages for injuries sustained by him if he could have avoided the injury by the exercise of ordinary care bars this plaintiff’s recovery’ Bartek v. Grossman, 356 Pa. 522, 525, 52 A. 2d 209.
“ ‘A person may not recover for injuries which are received as a result of a failure on his part to observe and avoid an obvious condition which ordinary care for his own safety would have disclosed’: Boock v. Acme Markets, Inc., 347 Pa. 501, 503, 32 A. 2d 759; Rogers v. Max Azen, Inc., 340 Pa. 328, 16 A. 2d 529.”
Plaintiff contends that she should be held to a lesser degree of care because she blindly turned the corner, than if she had been walking straight along the sidewalk without being able to see any hole or obstacle within ten feet of her. If anything, the degree of care in rounding a corner is higher than in walking straight along a sidewalk. This plaintiff admitted that she walked around the comer without looking and without being able to see a very large object 12 inches high and 18 inches long. She claims she can voluntarily and intentionally put on “10 foot blinders”; and if she turns a 90° angled building corner, encumbered to such an extent that it is impossible for her to see within 10 feet of the corner and she falls within that space, it is not her fault. Such a contention seems to me to be so legally indefensible as to be ridiculous! It would, in my judgment, be franker and wiser to abolish the doctrine of contributory negligence, than to make a mockery of the law by allowing this plaintiff’s case to go to a jury.
For these reasons I vigorously dissent.